DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Remarks and Arguments filed on 12/11/2020 and IDS filed on 01/20/2021
Application is a 371 of PCT/JP2017/004557 02/08/2017
And has a FP date of 03/16/2016
Claims 1, 19-20 are independent
Claim 15 has been cancelled
No claims were amended
Claims 1-14, 16-21 are pending

Response to Arguments
Applicant’s arguments filed on 12/11/2020 have been considered but they are not persuasive
Since the Applicant has requested that the Objection to the Specification be held in abeyance until allowable subject matter is indicated, the Objection has not been withdrawn.
Applicant’s explanation with respect to the 35 U.S.C §112(a) rejection has been considered and are persuasive.  Therefore these rejections have been withdrawn.
On page 9 of the Remarks document, Applicant alleges that Ishihara does not teach “a second setting for determining a first frame rate as a signal frame rate at a time of only moving image shooting, and a third setting for determining a second frame rate as the single frame rate at the time of only moving image shooting” because the short moving recording using 63 and the moving image data recording unit 64 are recording program that have the same frame rate. Examiner respectfully disagrees since in Fig 1 Ishihara clearly discloses that still image, short movie and moving image are different “modes” of recording and in ¶0026 Ishihara explains the difference between the two modes.  It is true that the “short movie image” mode causes the capture of the images for a “prescribed time-span”, but it is a different “mode” nonetheless.  In ¶0031 Ishihara further clarifies that each of the first moving image mode and the second moving image mode have the “setting unit 72” that set the specifics for that mode.
Applicant in page 10 of the remarks document, continues to argue that even though Ishihara teaches that the setting unit 72 sets the first and second moving image modes, he does not teach that they are set to “different frame rates”.  Examiner respectfully disagrees.  As explained above, Ishihara teaches the use of the setting unit 72 to set the mode and the details relating to the mode.  Further in ¶0031 Ishihara teaches that the “shooting controller 73 causes the imaging unit 2 to start moving image shooting in the moving image mode according 
Further on the same page Applicant continues to allege that Ishihara does not teach the setting of the still image shooting mode because the release signal from the release switch 51 executes still image shooting.  Examiner respectfully disagrees.  The release switch 51 as taught in ¶0026 is the operating switch to capture still images.  As further disclosed in the flow chart of Fig 2, when the operation mode is a “still image shooting mode”, still images are captured by the imaging unit.   This is further explained in ¶0039 and Step S104 where the shooting controller 73 causes still image shooting and the processing unit 71 performs predetermined image processing on the image data.
In view of the above arguments, Examiner would therefore like to maintain the rejections as detailed in the following action.  A detailed explanation of the rejection is presented in the following sections.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 12-14, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shionoya et al. (U.S. Patent Publication Number 2016/0142645 A1) in view of Ishihara et al. (U.S. Patent Publication Number 2017/0332019 A1).

Regarding Claim 1, Shionoya discloses an imaging device (Fig 5- electronic apparatus 1) comprising:
a first input unit configured to output a continuous input; and
a control unit (Fig 5- system control unit 70) configured to 
receive the continuous input (In ¶0093 Shionoya discloses that the image sensor 100 can continuously capture still images); and 
perform one setting for shooting from a plurality of settings in accordance with the continuous input this is received  (In ¶0075 Shionoya discloses that the control unit 70 divides the image sensor 100 into multiple blocks and causes the image sensor 100 to capture images in the blocks with different charge accumulation times, different frame rates and/or different gains) 
wherein the plurality of settings includes a setting (Fig 10 and ¶0104 – setting process – step 23) for a still image shooting mode and setting for a plurality of frame (In ¶0093, Shionoya further discloses that the continuous image capture can be performed at higher speed in the second still image mode than in the first still image mode.  And further in Fig 15 and in ¶0125 he discloses about switching between still image and moving image capture mode).
Shionoya discloses plurality of settings for still image shooting mode and moving image shooting mode but fails to clearly disclose wherein the plurality of settings include a first setting for still image shooting mode, a second setting for determining a first frame rate as a single frame rate at a time of a moving image shooting, and a third setting for determining a second frame rate as the single frame rate at the time of the moving image shooting, and wherein the first frame rate is different from the second frame rate.
Instead in a similar endeavor, Ishihara discloses wherein the plurality of settings include a first setting for still image shooting mode (Fig 1 – still image data recording unit 62), a second setting for determining a first frame rate as a single frame rate at a time of only a moving image shooting (Fig 1 – short moving recording unit 63), and a third setting for determining a second frame rate as the single frame rate at the time of only the moving image shooting (Fig 1 – moving image data recording unit 64), and wherein the first frame rate is different from the second frame rate (In ¶0031 Ishihara teaches that the frame rate for the three different modes of shooting are different and in ¶0027 he teaches about exemplary frame rates that include 15 fps, 20 fps, 30 fps .. 60 fps.). 
Shionoya and Ishihara are combinable because both are related to imaging and adjusting the frame rate of continuous shooting photography. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to record moving image data shot at a frame rate higher than an normal reproduction rate and a still image capturing condition setting unit configured to set a still image capturing condition as taught by Ishihara in the camera function unit 370 disclosed by Shionoya. 
The suggestion/motivation for doing so would have been to provide the ability to “continuously image a subject and generate moving image data” as disclosed by Ishihara in the ¶0005. 
Therefore, it would have been obvious to combine Shionoya and Ishihara to obtain the invention as specified in claim 1.

Regarding Claim 2, Shionoya in view of Ishihara discloses wherein the continuous input changes sequentially from the first frame rate to the still image shooting mode, and then to the second frame rate having a value lower than the first frame rate (Shionoya:  In Fig 15 and in ¶0125 Shionoya discloses about sequentially changing the shooting mode from still to moving image and further in the same paragraph he discloses that the frame rate varies with the charge accumulation time.  The frame rate of region A is 60 fps whereas the frame rate in region B is 30 fps which is lower than the first). 

Regarding Claim 3, Shionoya in view of Ishihara discloses wherein the continuous input changes sequentially from the first frame rate (Shionoya: Fig 15 – charge accumulation of second region A – T2A (moving image)) to the second frame rate having a value lower than the first frame rate (Shionoya: Fig 15 – charge accumulation of second region B – T2B (moving image) – It is clear that since T2B > T2A, the fps in this case is lower than the first), and then to the still image shooting mode (Fig 15 – charge accumulation of first region T1 (still image)). 

Regarding Claim 4, Shionoya in view of Ishihara discloses wherein the continuous input changes sequentially from the first frame rate to the second frame rate having a value lower than the first frame rate, to the still image shooting mode, and then to a third frame rate having a value lower than the second frame rate (Shionoya: Fig 12 discloses this feature where the different charge accumulation time could be related to different frame rates.). 

Regarding Claim 5, Shionoya in view of Ishihara discloses wherein the continuous input changes sequentially from the first frame rate to the still image shooting mode, to the second frame rate having a value lower than the first frame rate, and then to a third frame rate having a value lower than the second frame rate (Shionoya: Fig 5- electronic apparatus 1). 

Regarding Claim 6, Shionoya in view of Ishihara discloses wherein the continuous input changes sequentially from the first frame rate (Shionoya: Fig 15 – charge accumulation of second region A – T2A (moving image)) to the still image shooting mode, to the second frame rate having a value lower than the first frame rate (Shionoya: Fig 15 – charge accumulation of second region B – T2B (moving image) – It is clear that since T2B > T2A, the fps in this case is lower than the first), then to a third frame rate having a value higher than the first frame rate, and further to the first frame rate (Shionoya: Since Shionoya discloses different frame rates and as discloses in ¶0134, multiple types of images captures on different image capture conditions could be set by controlling the drive control unit 72 to a different frame rate.). 

Regarding Claim 7, Shionoya in view of Ishihara discloses wherein the setting for the still image shooting is a first setting for the still image shooting mode, and the plurality of settings further includes a second setting for the still image shooting mode (Shionoya: This is discloses in Fig 19 and ¶0145 where the exposure time T11 and T12 are different for a still image capture). 

Regarding Claim 9, Shionoya in view of Ishihara discloses further comprising a second input unit configured to output a first input indicative of a command for (Shionoya: In ¶0074 Shionoya discloses that the operation unit 55 includes a release switch, moving image switch and other types of operations switches operated by the user.). 

Regarding Claim 10, Shionoya in view of Ishihara discloses wherein the second input unit is integrally formed with the first input unit (Shionoya: In ¶0079 Shionoya discloses that the release switch 55a is a switch that the user presses to capture a still image.  The same switch performs a different function when pressed halfway.  Dial 55d is a multi-selector switch). 

Regarding Claim 12, Shionoya in view of Ishihara discloses wherein the first input is a first type of input, and wherein the second input is a second type of input that is different from the first type of input (Shionoya: In ¶0079 Shionoya discloses that the release switch 55a is a switch that the user presses to capture a still image.  The same switch performs a different function when pressed halfway – therefore it is not unreasonable to interpret the two inputs as “different” inputs). 

Regarding Claim 13, Shionoya in view of Ishihara discloses wherein the continuous input is indicative of a frame rate during operation in the still image shooting mode, the control unit is further configured to change from the still image shooting mode to the moving image shooting mode (Shionoya: Shionoya discloses this feature in Fig 10 and describes in ¶0122 - ¶0123.  The drive control unit 72 changes the image capture condition on the basis of the detection results 32A – especially conditions relating to frame rate and gains.). 

Regarding Claim 14, Shionoya in view of Ishihara discloses wherein the continuous input is indicative of a command to switch a frame rate during the moving image shooting, the control unit is further configured to switch from the first frame rate to the second frame rate (Shionoya: Shionoya discloses this feature in Fig 10 and describes in ¶0122 - ¶0123 – if the detection unit 32A detects moving subjects, the drive control unit 72 increases the frame rates of the regions of the moving subjects.  The frame rate of the non-moving subjects is made lower; In ¶0082 Shionoya further discloses that the control unit 72 controls the operation of the image sensor in response to the switch 55a or 55c). 

Regarding Claim 16, Shionoya in view of Ishihara discloses wherein the second input unit is configured to receive a depressive force from a user (Shionoya: Shionoya discloses this feature in Fig 6 and in ¶0079 where he discloses about the mode dial 55b and a moving image switch 55c and a release switch 55a). 

Regarding Claim 18, Shionoya in view of Ishihara discloses wherein the first input unit includes a touch panel (Shionoya: Fig 5 – touch screen 52 and 54 and ¶0073).

Regarding Claim 19, this is a methods claim that has limitations parallel to Claim 1.  Claim 19 is rejected on the same grounds as Claim 1.

Regarding Claim 20, this is a program claim that has limitations parallel to Claim 1.  Claim 20 is rejected on the same grounds as Claim 1.

Regarding Claim 21, Shionoya in view of Ishihara discloses outputting with a second input unit, a first input indicative of a command for still image shooting; and outputting, with the second input unit, a second input indicative of a command for the moving image shooting (Shionoya: In ¶0079 Shionoya discloses about the release switch 55a which is used to prepare for shooing operation such as focusing and the mode dial 55b is a dial that user dials to set the scene mode and 55c is used for capturing moving and 55a for still images). 


Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shionoya et al. (U.S. Patent Publication Number 2016/0142645 A1) in view of Ishihara et al. (U.S. Patent Publication Number 2017/0332019 A1) as applied to claim 1 above and further in view of Matsushima (U.S. Patent Publication Number 2017/0104922 A1).

Regarding Claim 8, Shionoya in view of Ishihara discloses continuously input but fails to clearly disclose wherein the first input unit is a dial that is configured to output the continuous input by rotating in opposite directions.
Instead in a similar endeavor, Matsushima discloses wherein the first input unit is a dial that is configured to output the continuous input by rotating in opposite directions (In Fig 1 and 2A – mode switching dial 118 and in ¶0033 Matsushima teaches that the mode switching dial 118 is a rotary type operation member for switching the operation mode of the system control unit 101 to any of a still image shooting mode, a moving image recording mode, a reproduction mode and more detailed modes.  Since it is a rotary dial, the operation unit has to be operated in clockwise and counter clockwise direction to switch between modes). 
Shionoya, Ishihara and Matsushima are combinable because all are related to imaging and adjusting the frame rate of continuous shooting photography. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the mode switching dial as taught by Matsushima in the camera function unit 370 disclosed by Shionoya in view of Ishihara. 
The suggestion/motivation for doing so would have been to provide the ability to change the operating mode as disclosed by Matsushima in the ¶0033. 
Therefore, it would have been obvious to combine Shionoya, Ishihara and Matsushima to obtain the invention as specified in claim 8.

Regarding Claim 11, Shionoya in view of Ishihara and Matsushima discloses wherein the first input and the second input are inputs  in a direction different from the continuous input (Since it is a rotary dial, the operation unit has to be operated in clockwise and counter clockwise direction to switch between modes). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shionoya et al. (U.S. Patent Publication Number 2016/0142645 A1) in view of Ishihara et al. (U.S. Patent Publication Number 2017/0332019 A1) as applied to claim 1 above and further in view of Bateman (U.S. Patent Publication Number 2004/0061788 A1).

Regarding Claim 17, Shionoya in view of Ishihara fails to clearly disclose wherein the first input unit is formed as a slider in which an operating piece slides in a predetermined direction.
Instead in a similar endeavor Bateman discloses wherein the first input unit is formed as a slider in which an operating piece slides in a predetermined direction (Fig 2A – slider 210 and in ¶0026 Bateman teaches that the button 210 servers as both capture button and mode selection switch by sliding left or right.). 
Shionoya, Ishihara and Bateman are combinable because all are related to imaging and adjusting the frame rate of continuous shooting photography. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the slider switch as taught by Bateman in the camera function unit 370 disclosed by Shionoya in view of Ishihara. 
The suggestion/motivation for doing so would have been to provide the ability to change the operating mode as disclosed by Bateman in the ¶0026. 
Therefore, it would have been obvious to combine Shionoya, Ishihara and Bateman to obtain the invention as specified in claim 17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PADMA HALIYUR/Primary Examiner, Art Unit 2698